            CASE 0:21-mc-00049-MJD-DTS Doc. 1 Filed 07/12/21 Page 1 of 7




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

 United States of America,                           Miscellaneous No.

                       Plaintiff,                    STIPULATION TO EXTEND
                                                     TIME TO COMMENCE
        v.                                           JUDICIAL FORFEITURE
                                                     PROCEEDINGS
 1. Assorted Various Currencies Seized on
 December 15, 2020;

 2. Miscellaneous Puff Bars/Vape Cigarette
 Seized on December 15, 2020; and

 3. Twenty Miscellaneous Pieces of Electronic
 Equipment Seized on December 15, 2020;

                       Defendants.

       The United States of America, and Anton Lazzaro (“Claimant”), through their

respective counsel, hereby stipulate, pursuant to Title 18, United States Code, Section

983(a)(3)(A), to extend the time in which the United States is required to file a Complaint

for Forfeiture or to obtain an Indictment alleging forfeiture until August 11, 2021. This

stipulation is agreed to by the parties pursuant to the following terms:

       1.       On or about December 15, 2020, law enforcement officers seized the

following items from Claimant:

                1) $371,240 in U.S. Currency;

                2) 5,150 Euros;

                3) 14,000 Japanese Yen;

                4) 245 in UAE Dirham Currency;

                5) 1,330 Hong Kong Chinese Currency;
United States
          CASE of America v. Assorted Various Currencies,
                  0:21-mc-00049-MJD-DTS                   et al,07/12/21 Page 2 of 7
                                               Doc. 1 Filed
Stipulation to Extend CAFRA Deadline


              6) 20 Canadian Dollars;

              7) 1,100 Jamaican Dollars;

              8) Miscellaneous puff bars/vape cigarette; and

              9) Twenty miscellaneous pieces of electronic equipment, including:

                       a.    a Windows Surface Tablet;
                       b.    a gray/black Blackberry;
                       c.    a black iPhone;
                       d.    a TCL cellphone;
                       e.    a Xioamoi cellphone;
                       f.   2 thumb drives;
                       g.    14 SD cards
                       h.    2 thumb drives
                       i.   a silver Dell XPS laptop;
                       j.   Inspiron Dell laptop
                       k.    a gray/black Motorola cellphone;
                       l.   a white/black Motorola cellphone;
                       m.    an LG cellphone;
                       n.    an Apple iPhone SE;
                       o.    an LG cellphone;
                       p.    a black/silver Apple iPhone;
                       q.    a Bittium cellphone;
                       r.   a GPS tracker;
                       s.   a Blackberry phone with 32GB SD card; and
                       t.   a Windows Surface Tablet with charging cord.

       2.     On or about the same day, December 15, 2020, law enforcement officers also

seized the following from Claimant:

              10) 2 Yuan Currency;

              11) 1 Brazilian Real Currency;

              12) 80,740 in Hyrvnia Currency;

              13) 975,000 in Dinari Notes;

              14) Yellow bars believed to be gold in the following amounts:


                                             2
United States
          CASE of America v. Assorted Various Currencies,
                  0:21-mc-00049-MJD-DTS                   et al,07/12/21 Page 3 of 7
                                               Doc. 1 Filed
Stipulation to Extend CAFRA Deadline


                        i.   1 one-kilo bar;
                       ii.   1 ten-ounce bar;
                      iii.   1 five-ounce bar; and
                      iv.    269 one-ounce bars;

              15) Gray bars believed to be silver in the following amounts:

                        i.   5 fifty-ounce bars;
                       ii.   2 one-hundred-ounce bars;
                      iii.   9 ten-ounce bars; and
                      iv.    3 five-ounce bars;

              16) Grey bars believed to be silver in the following amounts:

                        i. 26 five-ounce bars;
                       ii. 14 ten-ounce bars; and
                      iii. 3 one-hundred-ounce bars;

              17) Yellow bars believed to be gold in the following amounts:

                        i. 2 ten-ounce bars; and
                       ii. 200 one-ounce bars;

              18) Gray bars believed to be silver in the following amounts:

                        i. 6 one-hundred-ounce bars; and
                       ii. 23 one-ounce bars;

              19) 6 grey one-ounce coins believed to be silver;

              20) 1 yellow coin believed to be gold;

              21) 1 gray coin believed to be palladium;

              22) 1 one-ounce gray bar believed to be platinum;

              23) 1 one-ounce gray bar believed to be palladium;

              24) 1 half-pound brown bar believed to be copper;

              25) 1 one-ounce gray bar believed to be rhodium;

              26) 4 gray one-hundred-ounce bars believed to be silver;

                                               3
United States
          CASE of America v. Assorted Various Currencies,
                  0:21-mc-00049-MJD-DTS                   et al,07/12/21 Page 4 of 7
                                               Doc. 1 Filed
Stipulation to Extend CAFRA Deadline


              27) 4 gray one-hundred-ounce bars believed to be silver;

              28) 4 gray one-hundred-ounce bars believed to be silver; and

              29) 3 gray one-hundred-ounce bars believed to be silver.

       3.     The United States Federal Bureau of Investigation (FBI) commenced

administrative forfeiture proceedings for the assets identified as items 1-9 in paragraph 1

above. No administrative forfeiture proceedings were commenced for items 10-29 in

paragraph 2 above.

       4.     With respect to items 1-9 in paragraph 1 above, FBI sent written notice to all

known interested parties of its intent to administratively forfeit the seized property.

       5.     The Claimant filed a claim in the administrative forfeiture proceedings

commenced by the FBI for items 1-9 in paragraph 1 above, on or about April 13, 2021.

       6.     The time has expired for any other person to file a claim for items 1-9 in

paragraph 1 above, under Title 18, United States Code, Section 983(a)(2)(A)-(E), and no

claim for those assets has been received from any other individual or entity.

       7.     Title 18, United States Code, Section 983(a)(3)(A)-(C), states:

                (A) Not later than 90 days after a claim has been filed, the
              Government shall file a complaint for forfeiture in the manner set
              forth in the Supplemental Rules for Certain Admiralty and Maritime
              Claims or return the property pending the filing of a complaint, except
              that a court in the district in which the complaint will be filed may
              extend the period for filing a complaint for good cause shown or upon
              agreement of the parties.

                (B) If the Government does not—

                  (i) file a complaint for forfeiture or return the property, in
              accordance with Subparagraph (A); or


                                              4
United States
          CASE of America v. Assorted Various Currencies,
                  0:21-mc-00049-MJD-DTS                   et al,07/12/21 Page 5 of 7
                                               Doc. 1 Filed
Stipulation to Extend CAFRA Deadline


                  (ii) before the time for filing a complaint has expired—

                (I) obtain a criminal indictment containing an allegation that the
               property is subject to forfeiture; and

               (II) take the steps necessary to preserve its right to maintain custody
               of the property as provided in the applicable criminal forfeiture
               statute,

               the Government shall promptly release the property pursuant to
               regulations promulgated by the Attorney General, and may not take
               any further action to effect the civil forfeiture of such property in
               connection with the underlying offense.

               (C) In lieu of, or in addition to, filing a civil forfeiture complaint, the
               Government may include a forfeiture allegation in a criminal
               indictment. If criminal forfeiture is the only forfeiture proceeding
               commenced by the Government, the Government=s right of continued
               possession of the property shall be governed by the applicable
               criminal forfeiture statute.

       8.      The United States and the Claimant jointly request an extension of the

deadline for commencing forfeiture proceedings for the assets referred to as items 1-9

above in order to determine whether an agreement can be reached regarding the disposition

of those assets. Commencement of judicial forfeiture proceeding at this time may also

burden Claimant’s right against self-incrimination by allowing discovery of testimony and

information which could potentially be used against him in possible related criminal

proceedings.

       9.      In addition, the parties acknowledge that the United States has not

commenced administrative forfeiture proceedings against the assets referred to as items

10-29 in paragraph 2 above. With respect to those assets (items 10-29), the Claimant

acknowledges that the statutory deadline imposed by 18 U.S.C. § 983(a)(3)(A)-(C) does


                                                5
United States
          CASE of America v. Assorted Various Currencies,
                  0:21-mc-00049-MJD-DTS                   et al,07/12/21 Page 6 of 7
                                               Doc. 1 Filed
Stipulation to Extend CAFRA Deadline


not apply because no administrative forfeiture proceedings were commenced. Further, the

Claimant waives any right he may have to assert that the commencement of judicial

forfeiture proceedings for items 10-29 is untimely, or that the timing of the commencement

of such forfeiture proceedings violates his due process rights, if the United States includes

those assets in a civil forfeiture complaint or the forfeiture allegations of a criminal

indictment or information on or before August 11, 2021. The United States acknowledges

that the Claimant is not waiving his right to challenge the forfeiture of any items by signing

this stipulation.

       10.     Accordingly, the parties to this stipulation agree to extend the deadline under

18 U.S.C. § 983(a)(3) for filing a judicial forfeiture proceeding with respect to the assets

listed as items 1-9 in paragraph 1 above.


                                                    W. ANDERS FOLK
 Dated: 7-9-2021                                    Acting United States Attorney

                                                    s/Craig R. Baune
                                                    FOR: QUINN HOCHHALTER
                                                    Assistant United States Attorney
                                                    Attorney No. 07791ND
                                                    600 United States Courthouse
                                                    300 South Fourth Street
                                                    Minneapolis, MN 55415
                                                    612-664-5600
                                                    quinn.hochhalter@usdoj.gov




                                              6
United States
          CASE of America v. Assorted Various Currencies,
                  0:21-mc-00049-MJD-DTS                   et al,07/12/21 Page 7 of 7
                                               Doc. 1 Filed
Stipulation to Extend CAFRA Deadline


                                                  Jeremy Gordon P.L.L.C.


Dated: 7-9-2021                                   /s/ Zachary L. Newland
                                                  Zachary Lee Newland
                                                  Senior Litigation Counsel
                                                  P.O. Box 2275
                                                  Mansfield, Texas 76063
                                                  Tel: (972) 483-4865
                                                  Fax: (972) 584-9230
                                                  E-mail: zach@gordondefense.com
                                                  Texas Bar: 24088967
                                                  https://gordondefense.com

                                                  Lead Counsel for
                                                  Claimant Anton Lazzaro




                                             7
